Citation Nr: 0717360	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to November 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which adjudicated the issues on 
appeal.  


FINDINGS OF FACT

1.  The veteran's migraine headaches with severe and 
prolonged prostrating attacks have resulted in severe 
economic inadaptability.

2.  The veteran's service-connected disabilities include 
migraine headaches, rated as 50 percent disabling; status 
post total uterine hysterectomy, rated as 30 percent 
disabling; gastroesophageal reflux disease, rated as 30 
percent disabling, and urinary tract infections, rated as 30 
percent disabling; her combined disability rating is 80 
percent.   

3.  The veteran last worked full time in November 2000 as a 
census field clerk, last worked part time in May 2002 as an 
inventory clerk, and has completed three years of college in 
which she an associates degree in paralegal studies and is 
currently working toward a bachelors degree in finance. 

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with her educational background and occupational 
experience.





CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for 
migraine headaches have been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Migraine Headaches

The RO granted service connection and assigned a 30 percent 
disability rating for migraine headaches.  In September 2003 
the veteran filed a claim for increased compensation 
benefits. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Migraine headaches are evaluated under DC 8100.  Under this 
provision, a 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months.  A 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a; DC 8100.

During a VA neurological examination in January 2004, the 
veteran reported daily vascular-type headaches with a tension 
component, as well as severe migraine headaches approximately 
twice a week.  The examiner diagnosed the veteran with 
migraine headaches with superimposed daily chronic headaches.  
The examiner explained that the residuals cause 
incapacitating pain requiring that the veteran lay down for 
at least one to two days.  VA outpatient treatment records 
dated from 2003 to 2004 also document that the veteran 
experiences several severe migraine headaches each week with 
less severe daily headaches.

In light of these findings, the Board concludes that the 
veteran's migraine headaches are very frequent (i.e. 
approximately eight times a month), are manifested by 
prostrating and prolonged attacks (i.e. requiring bed rest), 
and result in severe economic inadaptability, thereby 
warranting a 50 percent disability rating.  

With respect to the frequency of the veteran's headaches, the 
Board points out that the phrase "very frequent" is not 
defined in the Rating Schedule.  However, since prostrating 
attacks occurring on an average once a month warrant a 30 
percent rating, one can assume that such attacks occurring 
eight times a month can be considered "very frequent" under 
DC 8100.  These attacks are also prostrating and prolonged, 
as they have been described as incapacitating and can last 
many hours and up to several days.  

The Board also finds that the veteran's migraine headaches 
have resulted in severe economic inadaptability.  Although 
the January 2004 VA examination report includes a medical 
opinion that the veteran's migraine headaches do not preclude 
employment, severe economic inadaptability is shown by her 
statements that she is struggling in school and has been 
placed on academic probation because of her inability to 
concentrate and study during severe headaches.  Moreover, 
clearly the fact that she suffers from prolonged prostrating 
attacks several times a week is sufficient evidence of severe 
economic inadaptability.  In short, the veteran's migraine 
headaches meet the criteria for a 50 percent rating. 

The RO may periodically check on the veteran's condition to 
insure that she continues to meet the 50 percent criteria and 
that the objective medical evidence supports a 50 percent 
rating.  The fact that the Board has awarded a 50 percent 
rating at this time does not assume that she will always have 
this same level of disability associated with her condition.  

In conclusion, the evidence shows that the veteran's 
headaches are presently very frequent and cause severe 
economic inadaptability due to prolonged prostrating attacks.  
Accordingly, a 50 percent rating for migraine headaches is 
granted.

A higher evaluation for this condition is not found.  Simply 
stated, without giving the veteran the benefit of the doubt, 
the grant of the 50 percent evaluation would not be warranted 
based on the objective evidence of record. 

II.  TDIU

The veteran may be awarded a TDIU upon a showing that she is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to her age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of her disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to her age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include migraine headaches, rated as 50 percent disabling; 
status post total uterine hysterectomy, rated as 30 percent 
disabling; gastroesophageal reflux disease, rated as 30 
percent disabling, and urinary tract infections, rated as 30 
percent disabling.  Thus, her combined disability rating is 
80 percent.  See 38 C.F.R. § 4.25, Table I.  

The veteran reported that she last worked full time in 
November 2000 as a census field clerk, and worked part time 
from May 2001 to May 2002 as an inventory clerk.  However, 
she also indicated that she has completed three years of 
college in which she earned an associates degree in paralegal 
studies and is currently working toward a bachelors degree in 
finance.  However, she argues that she is unable to continue 
her studies or work full time because of her service-
connected disabilities.  

The only medical evidence addressing the veteran's 
employability is the January 2004 VA examination report, 
which provides highly probative evidence against the claim.  
The VA examiner reviewed the claims file and examined the 
veteran, focusing on her service-connected migraine 
headaches, status post total uterine hysterectomy, 
gastroesophageal reflux disease, and urinary tract 
infections.  Based on her review of the claims file and 
findings from a physical examination, the examiner opined 
that, as a whole, the veteran's service-connected 
disabilities do not preclude employment.  In short, this 
opinion provides highly probative evidence against the 
veteran's claim and has not been contradicted by any other 
medical evidence. 

The Board notes that VA outpatient treatment records dated 
from 2003 to 2004 also document treatment for the veteran's 
service-connected disabilities.  However, none of these 
records includes a medical opinion that the veteran is unable 
to secure or maintain gainful employment due to her service-
connected disabilities, which is consistent with the January 
2004 VA examination report, providing more evidence against 
this claim.  

The Board has reviewed all of the veteran's service connected 
disorders and finds no basis to increase the evaluations of 
any of these disorders.  In fact, the post-service medical 
record makes little reference to the veteran's other service 
connected disorders (beyond the migraine), which is found to 
provide evidence against a finding that these disorders have 
caused the veteran's unemployment.  The post-service medical 
record is found by the Board to clearly reveal the limited 
extent of these disorders. 

It is important for the veteran to understand that although 
the Board has determined that her disability due to migraine 
headaches has resulted in severe economic inadaptability, 
there is still no medical evidence that this disability, or 
her service-connected disabilities as a whole, precludes her 
from securing or following a substantially gainful occupation 
consistent with her educational background and occupational 
experience.  Indeed, the January 2004 VA examination report 
includes a medical opinion that the veteran's headaches do 
not preclude employment, and that she would be able to work 
at a desk job or perform manual labor.  In sum, the medical 
evidence does not support her claim. 

In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of her 
claim.  However, the Board places greater probative value on 
the objective medical evidence than the veteran's own lay 
statements.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual cases, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the Board must also note the a post-service accident 
in October 2003 that has clearly impacted her ability to 
function.  This nonservice connected back disorder can not 
provide the basis to find the veteran unemployable due to her 
service connected conditions.  While the veteran has been 
unemployed for many years, this fact, in and of itself, does 
not provide a basis to determine that the veteran's service-
connected disabilities have caused this unemployment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the veteran is not working.  However, this fact, 
in and of itself, does not provide a basis to conclude that 
the veteran's service-connected disabilities caused his 
unemployment and the post-service medical record, as a whole, 
is found to provide evidence against such a finding.  
Accordingly, the weight of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disabilities under both 38 C.F.R. § 4.16(a) 
and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities, and the record provides strong evidence against 
this claim in the form of the most recent VA examination. 

Accordingly, the Board finds that the veteran has not 
demonstrated that she is unable to obtain or maintain 
substantially gainful employment due to her service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.


III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate her claims; (2) informed her 
about the information and evidence that VA will seek to 
provide; (3) informed her about the information and evidence 
she is expected to provide; and (4) requested that she 
provide any evidence in her possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit recently held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, any error in the timing of VCAA notice or the content 
of the four elements of VCAA notice is presumed prejudicial, 
and the VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly had actual knowledge of the 
evidence she was required to submit in this case; and (2) 
based on the veteran's contentions and the communications 
provided to the veteran by the VA over the course of this 
appeal, the veteran reasonably understands what was needed to 
prevail.  

The Board thus finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
The veteran was also afforded a VA examination in January 
2004 to determine whether her service-connected disabilities 
preclude all forms of substantially gainful employment.  
Based a review of the record, the Board finds that this 
examination appears adequate for rating purposes.  
Accordingly,  the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

A 50 percent rating for migraine headaches is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


